EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

          IN THE CLAIMS:
          Cancel claims 7-24 without prejudice.

          This application is in condition for allowance except for the presence of claims 7-24 directed to invention non-elected without traverse (MPEP 821.02).  Accordingly, claims 7-24 have been cancelled.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument that Cao is for glycosylation and not glucuronylation and that glucuronylation and glycosylation are distinct is found persuasive and thus the 103 rejections based on Cao et al has been withdrawn.  Cao et al is considered to be the closest prior art of record. Cao et al discloses a method for the characterization and glycosylation patterns of therapeutic monoclonal antibodies (e.g. pages 2 and 14-17).  Cao et al discloses the method comprises deglycosylating the antibodies and treating the sample with FabRICATOR (IdeS) (e.g. page 16, lines 21-25).  As disclosed by the applicant on page 2 of the current specification FabRICATOR produces one Fc* fragment (two identical 2.  Cao et al discloses subjecting the sample to reduction and alkylation with iodoactamide and digestion with trypsin and then subjecting to liquid chromatography/mass spectrometry (e.g. page 17, lines 4-16).  However, Cao et al does not teach nor fairly suggest identifying glucuronylation of a protein drug product as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/GARY COUNTS/           Primary Examiner, Art Unit 1641